Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Bomzer on March 2, 2021.

The application has been amended as follows: 

Please amend Claims 1 and 18 and cancel Claims 4 and 12 as follows:

1. (Currently Amended) An internal combustion engine, comprising:

an engine body supporting an engine output shaft and having a combustion air intake port and an exhaust port; and

an integrated turbo-compressor, comprising:

a compressor with a compressor outlet;

a turbine with a turbine inlet,

the turbine operatively connected to the compressor by an interconnect shaft; and

a compounding drive connected to the turbine and having a variable gear ratio and an output member,

wherein the variable gear ratio couples the turbine to the output member to compound output of [[an]] the internal combustion engine using energy recovered from an exhaust flow received from the internal combustion engine,

wherein the compounding drive comprises:

an input member connected to the turbine;

[[an]] the output member connected to the input member; and



wherein the compressor outlet is connected to the combustion air intake port,

wherein the turbine inlet is connected to the engine exhaust port, and

wherein an electric motor and battery arrangement is operatively connected to the engine output shaft in a hybrid-electric turbo-compounded engine arrangement, and

wherein;

the hydraulic pump/motor set comprises: a fixed displacement hydraulic module, wherein the input member operably connects the turbine to the fixed displacement hydraulic module; and a variable displacement hydraulic module in fluid communication with the fixed displacement hydraulic module via a hydraulic circuit, wherein the output member is operably connected to the hydraulic pump/motor set via the variable displacement hydraulic module, and wherein the variable displacement hydraulic module applies power through the output member according to [[the]] a hydraulic fluid received through the hydraulic circuit; and

[[ hydraulic circuit, wherein the controller is configured to throttle flow of the hydraulic fluid through the hydraulic circuit, to present rotation resistance to the input member via the epicyclical gear arrangement so that the output member rotates at a speed of the output shaft, to thereby match a compounding drive speed to the speed of the output shaft, whereby manipulation of hydraulic fluid flow through the hydraulic circuit, in cooperation with the epicyclical gear arrangement, provides a variable gear ratio for compounding the internal combine engine utilizing the turbine. 


4. (Cancelled)


12. (Cancelled)


18. (Currently Amended) A method of compounding output from an internal combustion engine, 

the internal combustion engine including:



an integrated turbo-compressor, comprising:

a compressor with a compressor outlet;

a turbine with a turbine inlet,

the turbine operatively connected to the compressor by an interconnect shaft; and

a compounding drive connected to the turbine and having a variable gear ratio and an output member,

wherein the variable gear ratio couples the turbine to the output member to compound output of [[an]] the internal combustion engine using energy recovered from an exhaust flow received from the internal combustion engine,

wherein the compounding drive comprises:

an input member connected to the turbine;

[[an]] the output member connected to the input member; and

an intermediate member connecting the input member to the output member through an epicyclical gear arrangement and a hydraulic pump/motor set;

wherein the compressor outlet is connected to the combustion air intake port,

wherein the turbine inlet is connected to the engine exhaust port, and

wherein an electric motor and battery arrangement is operatively connected to the engine output shaft in a hybrid-electric turbo-compounded engine arrangement;

the hydraulic pump/motor set includes: a fixed displacement hydraulic module, wherein the input member operably connects the turbine to the fixed displacement hydraulic module; and a variable displacement hydraulic module in fluid communication with the fixed displacement hydraulic module via a hydraulic circuit, wherein the output member is operably connected to the hydraulic pump/motor set via the variable displacement hydraulic module, and wherein the variable displacement hydraulic module applies power through the output [[the]] a hydraulic fluid received through the hydraulic circuit; and

a controller operably connected to the hydraulic pump/motor set via the [[ hydraulic circuit, wherein the controller is configured to throttle flow of the hydraulic fluid through the hydraulic circuit, to present rotation resistance to the input member via the epicyclical gear arrangement so that the output member rotates at a speed of the output shaft, to thereby match a compounding drive speed to the speed of the output shaft, whereby manipulation of hydraulic fluid flow through the hydraulic circuit, in cooperation with the epicyclical gear arrangement, provides a variable gear ratio for compounding the internal combine engine utilizing the turbine.;

the method comprising:

receiving an engine exhaust flow from the internal combustion engine at the turbine inlet;

extracting work from the engine exhaust flow with the turbine;

applying a first extracted work portion to the compressor to compress a flow of combustion air for the internal combustion engine; and



wherein applying the second portion of the extracted work includes varying the variable gear ratio while compounding the output of the internal combustion engine.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest the features of the independent claims. Franke (Figure 10) teaches an epicyclical gear arrangement (120) between a turbine (220) and an engine output shaft, as well as a variable displacement hydraulic pump (230), but does not teach the details of the hydraulic pump, the electric motor/battery arrangement, or the speed matching capability. Grethel teaches an epicyclical gear arrangement (40) with a hydraulic pump/motor set (34) whose speed is controllable, but does not teach a turbine feeding energy to an engine output shaft, or an electric motor/battery arrangement. Dyne teaches a gear arrangement (28), a hydraulic pump/motor set (44), and a turbine (22) providing energy to the engine output shaft (34) via the gear arrangement and the hydraulic pump/motor set, but does not teach the gear arrangement is an epicyclical gear arrangement, the variable displacement of the hydraulic . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, March 2, 2021